Before I begin, Sir, allow me to express my warmest congratulations to my friend John Dramani Mahama, President of the Republic of Ghana, for his excellent statement.
I am pleased to address the Assembly as we embark upon a new phase in our long search for peace, security, development and shared prosperity. At the outset, allow me to express my warm congratulations to Mr. Mogens Lykketoft on his election to the presidency of the General Assembly at its seventieth session. I would also like to reiterate our full appreciation for the positive efforts that Secretary-General Ban Ki-moon has undertaken since assuming his post.
Ever since its founding, our Organization has fully engaged with States, regional organizations and citizens to promote peace and security and to progressively raise standards of living. I therefore salute the long path we have travelled together.
Since becoming a Member of the Organization, on 20 September 1960, my country has made the values and priorities at the heart of the United Nations its own. Togo has striven with great determination to contribute to the triumph of the noble ideals of our Organization. In return, Togo has also received a great deal from the family of the United Nations. The most recent example of that fruitful cooperation goes back to the presidential election of 25 April. We will not forget that, throughout the electoral process, Togo benefited from the multidimensional support and attentive interest of its friends and partners, in particular the United Nations Development Programme and the United Nations
15-29562 21/54

A/70/PV.19 30/09/2015
Office for West Africa. That solidarity was a source of encouragement to us and provided added impetus for us to make the extra effort that the Togolese people expected of us in order to succeed in the holding of the election. I would like to take this opportunity to express the deep gratitude of the Togolese people for that support.
Today, the Togolese people intend to build fully on that success, thanks in particular to our political reforms, which seek to further strengthen democracy and our ability to work together in the pursuit of progress. In that regard, fully aware of the stakes involved in ensuring peace and security in a just and fair society, Togo plans to make economic and social inclusion the priority in its strategy of national unity. The priority of priorities for Togo is to advance in consolidating the well-being of all its citizens, and thereby be able to play a more active role in the realization of our new post- 2015 development agenda.
Our national priorities for the coming years essentially dovetail with our new commitments under the framework of the Sustainable Development Goals (SDGs). The new 2030 Agenda for Sustainable Development with its SDGs (resolution 70/1) requires us to do a much better job than we were able to do in the past with the Millennium Development Goals. Even if we did not succeed in achieving all of those Goals within the agreed timetable, today we at least have the benefit of the experience, mistakes and successes of the past, which represent a huge capital on which to draw in order to better address the challenges before us.
At a time when we are deliberating the future of international cooperation, I think that it is crucial for us not to forget the high price that we have just paid in tackling the Ebola virus. Since I was supervising the fight against that disease in the Economic Community of West African States — the epicentre of the outbreaks of that virus — I would like to take this opportunity to express our profound gratitude to the States, regional organizations, bilateral and multilateral partners and non-governmental organizations that mobilized significant resources and assisted the countries most affected in various ways to stem the epidemic. I would also like to salute the heroism of the health-care personnel of various nationalities and communities who never abdicated their responsibilities, even when their lives were in danger. They saved lives and demonstrated our capacity to respond to extreme situations.
Finally, I would to express my sincere condolences for all of those who gave their lives in attempting to save the lives of others. Ebola has claimed lives, destroyed communities and weakened economies. It is responsible for losses of approximately $2 billion in gross domestic product in the three countries affected. Today, Ebola has been weakened but has not been completely conquered. We must all remain vigilant, not only to eradicate the residual hotbeds of that disease but also to rebuild systems that are more resilient to the vulnerabilities and shocks to which we remain exposed. Such crises must not, however, prevent us from staying the course or from keeping our promises to achieve economic growth and social progress. I urge all of our partners to remain active and committed, including those in countries that have so far been spared.
While we can be pleased with the fact that economic growth in Africa has been among the highest in the world in recent years, we must nevertheless note that, at the current pace, Africa will not be able to provide a massive number of jobs for its young people, nor to significantly reduce poverty. The need for accelerated, inclusive economic growth requires structured actions and financing that go far beyond our traditional, financial architecture. For that reason, Togo hopes that, following the Addis Ababa Conference on Financing for Development, the community of donors will spare no effort to assist African countries, more constructively and with fewer restrictions, in their quest to diversify sources of financing and to expand their domestic budgetary space.
In the same vein, at a time when we are seeking more appropriate mechanisms for financing development in Africa, it would be regrettable if cultural values that form the bedrock of African societies were sacrificed. That could jeopardize the results that have already been achieved. In that regard, pressure should no longer be brought to bear on our States to force them to adopt programmes and initiatives that would lead to cultural shocks. As the bishops of Africa said in their common declaration in June, we are concerned by the fact that aspects of the Sustainable Development Goals that are linked to sexual and reproductive health could be made the conditionalities for the granting of resources, as the endorsement of such issues continues to be highly controversial in African societies.
The long and rich experience of the United Nations teaches us that peace and security are at the same time preconditions and elements of development.
22/54 15-29562

30/09/2015 A/70/PV.19
That dual requirement must be fully taken into account in the strategies that we will have to develop to effectively implement the SDGs. Togo, whose economy is largely dependent upon the West African hinterland, knows the true value of security in the African subregion. Combating the terrorist group Boko Haram and all forms of extremism and racism must continue relentlessly, with the help of the international community and in line with the values promoted by the United Nations. The shifts in power in that regard that we have been seeing throughout Africa in recent years do not correspond to any of the fundamental values of our continent. Togo expects to capitalize on what has been achieved through the reform of its defence and security system in order to better tackle new challenges and threats. We can never stress enough how crucial it is to align our policies in the areas of security, the defence of human rights and environmental protection. The environmental dimension of crises and conflicts, the impact of climate change in exacerbating poverty and the repeated threats to human rights during times of war are realities that we cannot conceal if we want to preserve stability in our States over the long term. That is why the Climate Change Conference to be held in Paris in December will be the first test of whether or not the sustainable commitments we have just made are sound.
Given the importance of what is at stake, it falls to us to adopt a binding international agreement at that Conference that will improve the lives of millions of people throughout the world by taking the necessary measures to keep climate change below the threshold of a 2°C rise in temperature. In Togo, unfortunately, we are already experiencing the effects of climate change every day, including coastal erosion, which amounts to a 10 to 12 metres annual advance of the sea, threatening our coastal populations. There are therefore immediate risks for the survival of those populations that require more urgent responses and significant investments. It is therefore crucial that future international financing aimed at combating the effects of climate change, and specifically financing that will make its way into the Green Fund, not come through a reduction in traditional official development assistance.
I would like to take this opportunity to recall that the economic, security and environmental challenges connected with the seas and oceans will be addressed during the African Union Extraordinary Summit on Maritime Security and Safety and Development in
Africa, which Togo will have the privilege of hosting next year. At that Summit, we hope to be able to adopt effective measures and make decisions that will enable us to work together so that the oceans and seas remain a major asset for the development of Africa.
After 70 years of peacekeeping operations, we must acknowledge that such operations are no longer sufficient to ensure the effectiveness of our actions when faced with the changing nature of crises and conflicts. It is for that reason that we must constantly innovate in order to adapt our responses to the current security challenges. In that regard, my country, which has always participated in peacekeeping missions, welcomes the report (A/70/95) of the High-level Independent Panel on United Nations Peace Operations, which was established by the Secretary-General to assess peacekeeping operations. Its recommendations should receive our full attention. My country also welcomes the holding, two days ago, of the summit meeting on peacekeeping operations, organized by a group of States at the initiative of the United States of America. That meeting sought to make more resources available for peacekeeping operations.
The magnitude of the challenges we are facing today requires that we constantly renew our commitment to the original purposes of the United Nations. It is our duty to preserve, in times of war and in times of peace, human dignity and to build a world based on the promotion and protection of human rights.
In that regard, I would like to pay well-deserved tribute to the Office of the United Nations High Commissioner for Human Rights, which recently closed its office in Togo after having helped the Government, national institutions and civil society strengthen their capacities in the area of the protection and promotion of human rights. The eight years of cooperation that have just come to an end enabled Togo to make significant progress in the area of human rights. We intend to relentlessly pursue our efforts in that area, because we are firmly convinced that a society in which the rights of the individual are protected and guaranteed has all the cards it needs to achieve its promises of development and prosperity. It is my strong desire that the multifaceted cooperation that has mobilized us in the great United Nations family can continue to be strengthened in all the areas in which it can enable human beings to progress more easily in solidarity and in sharing.
15-29562 23/54

A/70/PV.19 30/09/2015
With that, I wish a happy birthday to the United Nations, our common Organization, and renew my wishes for success in its future actions. Above all, I express the hope that the years to come can give us an opportunity to preserve and strengthen our collective commitment to the ideals of peace, security and sustainable development.
